Exhibit 10.1

AMENDMENT TO SECURED TERM LOAN AGREEMENT AND

INCREASED FACILITY ACTIVATION NOTICE-INCREMENTAL TERM LOANS

 

To:Bank of Montreal, as Administrative Agent

under the Credit Agreement referred to below

Reference is made to the Secured Term Loan Agreement, dated as of December 30,
2014 (as amended, supplemented or modified from time to time, the “Credit
Agreement”), by and among Resolute Energy Corporation, a Delaware corporation,
as Borrower, certain Subsidiaries of the Borrower as guarantors, Bank of
Montreal, as Administrative Agent, and the other agents and lenders which are or
become parties thereto.  Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrower and each Lender party hereto hereby notify you that:

1.Each Lender party hereto as a New Lender (each a “New Lender”) agrees to make
an Incremental Term Loan in the amount set forth opposite such New Lender’s name
on the signature pages hereof under the caption “Incremental Term Loan Amount”.

2.The Increased Facility Closing Date is May 18, 2015.

3.The aggregate principal amount of Incremental Term Loans contemplated hereby
(the “May 2015 Incremental Term Loans”) is Fifty Million and 00/100 Dollars
($50,000,000.00).

4.The Incremental Term Loan of each New Lender party hereto shall mature and be
repaid on the dates and in the amounts set forth in Section 3.01(a) of the
Credit Agreement commencing on June 30, 2015.

5.The Applicable Margin for the May 2015 Incremental Term Loans contemplated
hereby is 10.0% per annum in the case of Eurodollar Loans and 9.0% per annum in
the case of ABR Loans.  

6.The agreement of each New Lender party hereto to make an Incremental Term Loan
on the Increased Facility Closing Date is subject to the satisfaction of the
conditions precedent set forth in Section 2.07(c) of the Credit Agreement;
provided however, that, each Lender under the Credit Agreement hereby waives the
condition set forth in Section 2.07(c)(ix) of the Credit Agreement.

7.With respect to the May 2015 Incremental Term Loans made in connection with
this notice, the provisions of Section 3.04(d) of the Credit Agreement shall
apply; provided however, that references to the “Effective Date” contained
therein shall be deemed to refer to the effective date of this Increased
Facility Activation Notice.

8.The last sentence of Section 3.04(d) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“MOIC shall be calculated based on (A) with respect to Initial Term Loans, (i)
the sum of all fees, original issue discount, interest, premiums, principal and
other payments received in cash by the Lenders in respect of the Indebtedness
under the Initial Term Loans since the Effective Date (excluding, for the
avoidance of doubt, any reimbursement of out of pocket costs or expenses and any
indemnification payments made to the Lenders not in respect of the
Indebtedness), as the numerator and (ii) the

Signature Page to Activation Notice

--------------------------------------------------------------------------------

 

highest principal amount of Initial Term Loans at any time outstanding as
denominator; and (B) with respect to any issuance of Incremental Term Loans, (i)
the sum of all fees, original issue discount, interest, premiums, principal and
other payments received in cash by the Lenders in respect of the Indebtedness
under such Incremental Term Loans since the date of funding of such Incremental
Term Loans (excluding, for the avoidance of doubt, any reimbursement of out of
pocket costs or expenses and any indemnification payments made to the Lenders
not in respect of the Indebtedness), as the numerator and (ii) the highest
principal amount of such issuance of Incremental Term Loans at any time
outstanding as denominator.”

9.The Borrower and each Guarantor hereby (a) acknowledges the terms of this
notice; and (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended or modified hereby.

 

[SIGNATURES BEGIN NEXT PAGE]

 






Signature Page to Activation Notice

--------------------------------------------------------------------------------

 

BORROWER:

 

RESOLUTE ENERGY CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ James M. Piccone

 

 

 

  James M. Piccone

 

 

 

  President

 

 

GUARANTORS:

 

HICKS ACQUISITION COMPANY I, INC.

 

 

 

 

 

 

RESOLUTE ANETH, LLC

 

 

 

 

 

 

RESOLUTE WYOMING, INC

 

 

 

 

 

 

RESOLUTE NATURAL RESOURCES

   COMPANY, LLC

 

 

 

 

 

 

BWNR, LLC

 

 

 

 

 

 

WYNR, LLC

 

 

 

 

 

 

RESOLUTE NORTHERN ROCKIES, LLC

 

 

 

 

 

 

RESOLUTE NATURAL RESOURCES

    SOUTHWEST, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ James M. Piccone

 

 

 

  James M. Piccone

 

 

 

  President






Signature Page to Activation Notice

--------------------------------------------------------------------------------

 

Incremental Term Loan Amount

LENDERS:

 

 

$1,549,693.37

RELIANCE STANDARD LIFE INSURANCE COMPANY, as a Lender and as a New Lender

 

By: Highbridge Principal Strategies, LLC, its investment manager

 

 

 

 

By:

/s/ Don Dimitrievich

 

 

Don Dimitrievich

 

 

Managing Director

 

 

 

 

$1,033,128.91

SAFETY NATIONAL CASUALTY CORPORATION, as a Lender and as a New Lender

 

By: Highbridge Principal Strategies, LLC, its investment manager

 

 

 

 

By:

/s/ Don Dimitrievich

 

 

Don Dimitrievich

 

 

Managing Director

 

 

 

$12,950,792.38

HIGHBRIDGE specialty loan SECTOR A INVESTMENT FUND, L.P., as a Lender and as a
New Lender

 

By: Highbridge Principal Strategies, LLC, as Trading Manager

 

 

 

 

By:

/s/ Don Dimitrievich

 

 

Don Dimitrievich

 

 

Managing Director

 

 

 

$9,289,861.46

HIGHBRIDGE Principal Strategies - Specialty Loan Fund III, L.P., as a Lender and
as a New Lender

 

By: Highbridge Principal Strategies, LLC, as Trading Manager

 

 

 

 

By:

/s/ Don Dimitrievich

 

 

Don Dimitrievich

 

 

Managing Director

 

 

 






Signature Page to Activation Notice

--------------------------------------------------------------------------------

 

$13,333,333.34

HIGHBRIDGE AIGUILLES ROUGES SECTOR A INVESTMENT FUND, L.P., as a Lender and as a
New Lender

 

By: Highbridge Principal Strategies, LLC, as manager

 

 

 

 

By:

/s/ Don Dimitrievich

 

 

Don Dimitrievich

 

 

Managing Director

 

 

 

$4,304,703.81

HIGHBRIDGE specialty loan institutional holdings LIMITED, as a Lender and as a
New Lender

 

By: Highbridge Principal Strategies, LLC, its investment manager

 

 

 

 

By:

/s/ Don Dimitrievich

 

 

Don Dimitrievich

 

 

Managing Director

 

 

 

$2,662,703.39

HIGHBRIDGE Principal Strategies – Specialty Loan institutional FUND III, L.P.,
as a Lender and as a New Lender

 

By: Highbridge Principal Strategies, LLC, its Manager

 

 

 

 

By:

/s/ Don Dimitrievich

 

 

Don Dimitrievich

 

 

Managing Director

 

 

 

$1,375,783.34

HIGHBRIDGE Principal strategies - ndt Senior loan FUND, L.P., as a Lender and as
a New Lender

 

By: Highbridge Principal Strategies, LLC, its manager

 

 

 

 

By:

/s/ Don Dimitrievich

 

 

Don Dimitrievich

 

 

Managing Director

 

 

 






Signature Page to Activation Notice

--------------------------------------------------------------------------------

 

$3,500,000.00

HIGHBRIDGE Principal strategies - jade real assets FUND, L.P., as a Lender and
as a New Lender

 

By: Highbridge Principal Strategies, LLC, its manager

 

 

 

 

 

By:

/s/ Don Dimitrievich

 

 

Don Dimitrievich

 

 

Managing Director

 

 

 

 






Signature Page to Activation Notice

--------------------------------------------------------------------------------

 

CONSENTED TO:

 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

 

By:

/s/ Thomas Dale

 

Thomas Dale

 

Managing Director

 

Signature Page to Activation Notice